This defendant was indicted, tried, and convicted for violating the prohibition law, and appeals.
The state contended that within the period of time covered by the indictment the defendant sold one quart of whisky to the state witness Medlock. There was ample evidence, if believed by the jury beyond a reasonable doubt, upon which to predicate a verdict of guilty.
Only two exceptions were reserved to the rulings of the court upon this trial. The witness Gullatt, while testifying in behalf of defendant on cross-examination, volunteered the statement that " he did not think that the defendant was guilty."Upon motion of the solicitor, the court properly excluded this statement. The exception of the defendant to this ruling is without merit, as the opinion of this witness could not be substituted for that of the jury, and it was for the determination of the jury to decide this, the only issue involved upon this trial.
The argument of the solicitor was not subject to the objection interposed thereto, and the court properly overruled same.
The record is without error. Judgment of conviction affirmed.
Affirmed.